DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
The specification refers to a chemical indicator “Nil Red” (e.g., page 6, lines 4 & 9). As understood, this should read “Nile Red”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the monitoring device, in the event of a fault, “provides an optically discernible indication” (line 5), and further that the monitoring device has an inspection window “through which an indicator can be observed” (line 6). This renders the claim indefinite as it is unclear if the “indicator” in line 6 is intended to providing the “optically discernible indication” of line 5, or if these are separate indication functions. 
Claim 1 further includes the limitation “which is connected to the gas room (12) and whose optical properties change discernibly when wetted with the fluid” (lines 6-7). This further 
Further regarding claim 1, the phrase “the indicator changing its optical properties is accommodated in a capsule” (lines 8-9) renders the claim indefinite as it may be interpreted to suggest that the indicator only needs to be in the capsule while the indicator is changing which, as understood, is not the intended meaning. Since it is already established that the indicator’s optical properties “change discernibly when wetted” (line 7), the additional recitation of “changing its optical properties” in line 8 appears extraneous. 
Finally regarding claim 1, the limitation “the capsule wall (50)” (line 9) lacks sufficient antecedent basis in the claim. 

Claim 2 recites that the pad “is accommodated between at least one fluid-permeable protective layer”. It is unclear how an element can be “between” a single layer since “between” in this context generally implies a relationship requiring at least three objects (e.g., defining the position of one object relative to two other objects). Alternatively, an element (i.e. the pad) could conceivably be “surrounded by” or accommodated “within” at least one layer (for example); or an element could be accommodated between at least two layers. 

Claim 3 recites the following elements which lack proper antecedent basis in the claim:
“the direction of the inspection window” (lines 2-3);
“the upper capsule shell (68)” (line 4);
“the lower capsule shell (66)” (line 5); 
“the pad (60) (line 6). 
While “a pad (60)” is recited in claim 2, claim 3 does not currently depend from claim 2. 


Claim 4 recites the following elements which lack proper antecedent basis in the claim:
“the trough rim (76)” (lines 2-3);
“the lower capsule shell (66)” (line 3);
“the upper capsule shell (68)” (lines 3-4). 
While these elements are recited in claim 3, claim 4 does not currently depend from claim 3.

Claim 5 recites the following elements which lack proper antecedent basis in the claim:
“the receptacle trough (62)” (line 2);
“the content of the trough” (line 4);
While “a receptacle trough (62)” is recited in claim 4, claim 5 does not currently depend from claim 4. 
Claim 5 further recites “a lid part (64) which, when kept transparent, permits a view from the inspection window (54)…”. This renders the claim indefinite as it is unclear of the phrase “when kept transparent” is an optional condition such that the limitation following the phrase is similarly optional; or if this is defining a functional limitation such that the lid part may transition between being transparent or not during operation. 

Claim 6 recites “the lid part (64)” which lacks proper antecedent basis in the claim. While “a lid part (64)” is recited in claim 5, claim 6 does not currently depend from claim 5. 
Claim 6 further recites “the lid part (64) is provided with optical properties, such as prismatic properties, a coating or a magnification, which renders the claim indefinite for several reasons. 

Additionally, while “a coating” may be applied to a surface to provide certain optical properties, a coating is not an optical property, per se. Similarly, while a component may provide magnification because of its optical properties, it does not appear that “a magnification” per se, is an optical property. 

Claim 8 recites the following elements which lack proper antecedent basis in the claim:
“the lid part (64)” (line 2);
“the indicator pad (60)” (lines 2-3);
“the cover-line end part (18)” (lines 3-4); 
“the side of the separating element (16)” (lines 4-5).
While “the lid part (62)” and “a pad (60)…which accommodates the indicator” are recited in various preceding claims, claim 8 currently depends only from claim 1 which does not recite these elements. 
Claim 8 further recites “a screen body (56), which can be inserted into the cover-line end part (18)…”. This renders the claim indefinite as it is unclear of the phrase “which can be inserted” is an optional condition such that the limitation following the phrase is similarly optional; or if this is defining a functional limitation of the device. 
Finally, claim 8 recites “…and in particular is held in position by means of a screw insert”. This renders the claim indefinite as it is unclear if the phrase “in particular” is setting forth a limitation which is merely preferable, exemplary, or optional.  

Claim 9 recites “the indicator, when in contact with the fluid, starting from a neutral color, causes a visible color change under formation of a signal color”. This limitation is unclear as it 
Additionally, it is unclear if this color change limitation is intending to further define the “optical properties” which “change discernably when wetted” as established in claim 1, or if this is a separate function. 

Claim 10 recites “the pad (60)” which lacks sufficient antecedent basis in the claim. While a “pad (60)” is recited in various other claims (e.g. claim 2), claim 10 currently depends only from claim 1, which does not recite a pad. 
Claim 10 further recites “…a fleece, preferably a glass fiber fleece, or a glass fiber fabric, in particular a glass silk fabric” which renders the claims indefinite for several reasons. 
As set forth in MPEP § 2173.05(d), description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim.
In the instant case, the phrase "preferably" (i.e. “preferably a glass fiber fleece”) renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention.  See MPEP § 2173.05(d).
Furthermore, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation of “a glass fiber fabric”, and the claim also recites “in particular a glass silk fabric” which is the narrower statement of the limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely 

Regarding claim 11, the phrase “the indicator changing its optical properties is accommodated in a capsule” (lines 5-6) renders the claim indefinite as it may be interpreted to suggest that the indicator only needs to be in the capsule while the indicator is changing which, as understood, is not the intended meaning. Since it is already established that the indicator’s optical properties “discernibly change when wetted” (line 3), the additional recitation of “changing its optical properties” in line 5 appears extraneous. 
Claim 11 further recites “the capsule wall (50)” (line 6) which lacks sufficient antecedent basis in the claim. 

The preamble of claim 12 of “A capsule for monitoring device (46) according to claim 11, in particular for use in a pressure accumulator” renders the claim indefinite as it is unclear if the phrase “in particular for use in a pressure accumulator” is merely preferable, exemplary, or optional, or if it is a required element of the claim. 
Additionally, it is unclear of the phrase “in particular for use in a pressure accumulator” is intending to establish that the monitoring device (46) is also for use in a pressure accumulator, or if this is intended to be an alternative limitation to being “for the monitoring device.” 
Further regarding claim 12, while the claim establishes that the capsule is intended for use with the monitoring device of claim 11, it is unclear if (or to what degree) the scope of claim 12 is intended to incorporate specific limitations of claim 11 (i.e. as they relate to the capsule defined in claim 11). Claim 12 appears to be relying on the limitations found in the body of claim 11 to provide antecedent basis for “the indicator” and “the capsule wall”, however, claim 12 appears to newly recite that the capsule wall (50) “is permeable to the passage of a fluid to be 
By way of example, while claim 11 recites that the indicator has “optical properties” which “discernably change when wetted with the fluid”, claim 12 does not recite this limitation such that it is unclear if the indicator of claim 12 is required to have this feature, or if the capsule of claim 12 may instead indicate in a different manner. 

Claims recited in the section heading above but not specifically discussed are rejected due to dependency on at least one rejected claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1 & 11 (as understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Haaren et al. (US 2015/0345802; cited in applicant’s IDS received 17 Sept 2020; hereafter Van Haaren).
Regarding claim 1, Van Haaren discloses (figs. 1-6B) a pressure accumulator (10) having an accumulator housing (11) in which a movable separating element (16) separates a gas room (portion of 14 above the separating element) filled with a working gas from a fluid room (portion of 14 below the separating element; hatched in figs. 1-4) in a fluid-sealed manner, 
wherein a monitoring device (30) is provided, which, in the event of a fault impairing the sealing effect of the separating element, provides an optically discernible indication (i.e. a color change; see para. 49) and which has an inspection window (i.e., upper transparent portion of cap 40; see fig. 6B), through which an indicator (e.g. 42) can be observed (para. 52), which is connected to the gas room (via valve 50; para. 47) and whose optical properties change discernibly when wetted with the fluid (i.e., via a color change; see para. 53 & 59-63 describing various options),
characterized in that the indicator changing its optical properties is accommodated in a capsule (i.e., the capsule formed at least by cap 40, including side walls 46, and seal 48; see figs. 6A & 6B), the capsule wall of which is permeable to the passage of the fluid (via the valve 50 which penetrates the capsule wall, as shown, and allows fluid to pass into the capsule as described in para. 47 & 66), and which is arranged between the inspection window (i.e. upper dome portion of 40) and the separating element (16) in the accumulator housing (as shown).

Regarding claim 11, Van Haaren discloses (figs. 1-6B; especially 6A & 6B) a monitoring device (30) for detecting an undesired fluid and for optically indicating the occurrence of this fluid as a fault (i.e., via an indicator color change; see para. 49), having 

having an inspection window (i.e., upper transparent portion of cap 40; see fig. 6B) through which the indicator can be observed (para. 52), 
characterized in that the indicator changing its optical properties is accommodated in a capsule (i.e., the capsule formed at least by cap 40, including side walls 46, and seal 48; see figs. 6A & 6B), the capsule wall of which is permeable to the passage of the fluid (via the valve 50 which penetrates the capsule wall, as shown, and allows fluid to pass into the capsule as described in para. 47 & 66) and which is arranged in a position permitting the observation through the inspection window (as shown).

Claims 11 & 12 (as understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lawdermilt (US 3,067,015).
Regarding claim 11, Lawdermilt discloses (figs. 3 & 15) a monitoring device (48) for detecting an undesired fluid (e.g., CO2; col. 5, lines 35-40) and for optically indicating the occurrence of this fluid as a fault (i.e., via a color change, as noted in the citation above), having 
an indicator (52), which can be wetted with the fluid and the optical properties of which discernibly change when wetted with the fluid (i.e., via a color change; see col. 4, lines 40-58 & col. 5, lines 35-40), and 
having an inspection window (51; col. 4, lines 6-7), through which the indicator can be observed, 
characterized in that the indicator (52) changing its optical properties is accommodated in a capsule (generally indicated at 48; including at least 49 & 54), the capsule wall of which is permeable to the passage of the fluid (at least via perforations in element 54 as shown) and which is arranged in a position permitting the observation through the inspection window (fig. 3).
2 gas, may be considered a fluid. 

Regarding claim 12, Lawdermilt discloses (figs. 3 & 15) a capsule (generally indicated at 48) for a monitoring device according to claim 11, characterized in that it has a pad (52) in its interior, which accommodates the indicator (i.e., the pad 52 formed of a porous paper, accommodating a chemical indicator dye; see col. 4, lines 40-58 & col. 5, lines 35-40), and in that the capsule wall (49, 54) is permeable to the passage of a fluid to be detected (at least via perforations in element 54 as shown).
Regarding the limitation wherein the capsule is “in particular for use in a pressure accumulator”, as set forth in MPEP § 2114(II), the manner of operating the device does not differentiate apparatus claim from the prior art. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. 
In the instant case, the capsule of Lawdermilt could be used in a monitoring device according to claim 11, and further recites all of the structural limitations of claim 12 such that, as understood, the recitation of intended use wherein the device is “for use in a pressure accumulator” fails to differentiate the apparatus claim from the prior art. 
See also MPEP § 2111.02(II). 

Claims 11 & 12 (as understood) are alternatively rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradshaw (US 4,063,452).
Regarding claim 11, Bradshaw discloses (fig. 1; alternative embodiment in figs. 2 & 3) a monitoring device for detecting an undesired fluid (e.g. a vapor; col. 5, lines 12-54)  and for 
an indicator (i.e. a chemical indicator provided in pad 16; col. 6, lines 62-66; see also col. 7, line 43 – col. 8, line 31 for detailed description), which can be wetted with the fluid and the optical properties of which discernibly change when wetted with the fluid (i.e., via a color change, as previously described), and 
having an inspection window (col. 6, lines 59-61; i.e. a window in register with 16 may be provided in capsule wall 14), through which the indicator can be observed, 
characterized in that the indicator changing its optical properties is accommodated in a capsule (generally indicated at 10; including 12 & 14), the capsule wall of which is permeable to the passage of the fluid (col. 6, lines 26-28, 33-35; see also alternative embodiment in figs. 2 & 3, wherein the capsule walls 26 & 28 comprise perforations 30) and which is arranged in a position permitting the observation through the inspection window.
The examiner notes that one common and accepted definition of a “fluid” is “a continuous amorphous substance that tends to flow and to conform to the outline of its container: a liquid or a gas”. As a result, a gas, such as vapor described by Bradshaw, may be considered a fluid. 

Regarding claim 12, Bradshaw discloses (fig. 1; alternative embodiment in figs. 2 & 3) a capsule (generally indicated at 10; including 12 & 14) for a monitoring device according to claim 11, characterized in that it has a pad (16) in its interior, which accommodates the indicator (as described in the grounds of rejection for claim 11 above), and in that the capsule wall is permeable to the passage of a fluid to be detected (e.g., a vapor; col. 6, lines 26-28, 33-35; see also alternative embodiment in figs. 2 & 3, wherein the capsule walls 26 & 28 comprise perforations 30). 
Regarding the limitation wherein the capsule is “in particular for use in a pressure 
In the instant case, the capsule of Bradshaw could be used in a monitoring device according to claim 11, and further recites all of the structural limitations of claim 12 such that, as understood, the recitation of intended use wherein the device is “for use in a pressure accumulator” fails to differentiate the apparatus claim from the prior art. 
See also MPEP § 2111.02(II). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8 & 10 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Lehnert (US 2016/0258449; cited in applicant’s IDS received 17 Sept 2020) in view of Bradshaw.
Regarding claim 1, Lehnert discloses (figs. 1-4) a pressure accumulator (fig. 1) having an accumulator housing (2) in which a movable separating element (30, 36) separates a gas room (16) filled with a working gas from a fluid room (28) in a fluid-sealed manner, 
wherein a monitoring device (incl. at least 46, 48, 40, 52 & 54) is provided, which, in the event of a fault impairing the sealing effect of the separating element, provides an optically discernible indication (i.e. a color change; see para. 8, 9 & 24) and which has an inspection 
Lehnert further discloses that the indicator (54) changing its optical properties is arranged between the inspection window (50) and the separating element in the accumulator housing (see fig. 1).

Lehnert does not explicitly disclose the additional limitations wherein the indicator is accommodated in a capsule, the capsule wall of which is permeable to the passage of the fluid.
Bradshaw teaches (figs. 2 & 3; alternate embodiment in fig. 1), a capsule (20) comprising a pad (24) having an indicator (i.e. an indicator dye) accommodated therein (see col. 6, lines 62-66 describing corresponding indicator pad 16 in fig. 1 embodiment; see also col. 7, line 43 – col. 8, line 31 for detailed description), the capsule wall of which (including at least upper capsule shell 26 and lower capsule shell 28) is permeable to the passage of a fluid (via perforations 30, as shown).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the pressure accumulator of Lehnert by providing the indicator within a capsule (i.e., as an indicator accommodated in a pad within the capsule), the capsule wall of which is permeable to the passage of the fluid, in view of the teachings of Bradshaw, as the use of a known technique (i.e. providing a fluid-presence indicator material in a pad within an interior of a fluid-permeable capsule device, as in Bradshaw) to improve a similar device (i.e. the indicator of the monitoring device of Lehnert, having such a fluid-presence indicator material) in the same way (i.e., providing for a modular component to simplify handling / replacement of the indicator material; or otherwise to protect the indicator material from physical or environmental damage during storage, installation and/or operation). 
As a result, the limitations of claim 1 are met or otherwise rendered obvious. 
claim 2, the pressure accumulator of Lehnert, as modified in view of Bradshaw above, reads on the additional limitation wherein the capsule (i.e. capsule 20 of Bradshaw) has a pad (24 of Bradshaw) in its interior, which accommodates the indicator (as described above) and which is accommodated between at least one fluid-permeable protective layer. 
In particular, Bradshaw teaches that the pad 24 is accommodated between at least one fluid-permeable (i.e. vapor-permeable) protective layer 22 (col. 9, lines 34-36) and, for example, the upper capsule shell 26 (see fig. 3). 
Alternatively, the pad 24 may be considered accommodated between at least upper capsule shell 26 and lower capsule shell 30, each of which is fluid-permeable (by means of the perforations 30) and each of which may be seen as protecting the pad 24, thereby reading on “at least one fluid-permeable protective layer”. 

Regarding claim 5, the pressure accumulator of Lehnert, as modified in view of Bradshaw above, reads on the additional limitation wherein a receptacle trough (“Trough”, below) is spanned by a lid part (“Lid Part”, below) which, when kept transparent, permits a view from the inspection window at least of the content of the trough (see below).
First, it is noted that one common and accepted definition of “trough” is “a concave shape with an open top; a bowl”. Furthermore, it is noted that, although a “receptacle trough” is defined more specifically in claim 4, claim 5 does not depend from claim 4 so the limitations therein are not being read into claim 5. 
As can be seen in annotated fig. 3 of Bradshaw below, the capsule may be seen as including a “receptacle trough” (i.e., a concave shape with an open portion for receiving at least the pad 24) and a “lid part”. With respect to the lid part, Bradshaw teaches that this “cover” portion has “a viewing means, such as a transparent cover or a cover having a transparent window in register with the sensing element” overlying the indicator pad (col. 4, lines 59-63). 

    PNG
    media_image1.png
    275
    597
    media_image1.png
    Greyscale







	With respect to the final limitation wherein the lid part which, when kept transparent, “permits a view from the inspection window at least of the content of the trough”, as set forth in MPEP § 2141(II)(C), "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ."Id. at 418, 82 USPQ2d at 1396. 
In the instant case, as Lehnert discloses that the inspection window is intended to enable a user to monitor the condition of the indicator during use, and as Bradshaw suggests providing the lid part / cover as transparent (or otherwise with a transparent window) to similarly enable a user to monitor the condition of the indicator within the capsule, it would have been obvious to a person have ordinary skill in the art to arrange the indicator capsule within the monitoring device of the pressure accumulator of Lehnert in such a manner as to preserve the ability to “permit a view from the inspection window at least of the content of the trough” (i.e. the indicator pad), for example, by aligning the transparent portion of the lid part with the view from the inspection window. 
As a result, all of the limitations of claim 5 are met or otherwise rendered obvious. 

claim 6, the pressure accumulator of Lehnert, as modified in view of Bradshaw above, reads on the additional limitation wherein the lid part (i.e. the “lid part” in annotated fig. 3 of Bradshaw, above) is provided with optical properties, such as prismatic properties, a coating or a magnification.
In particular, Bradshaw further teaches that the lid part is provided with at least the optical property of transparency (col. 4, lines 59-63). 
The examiner notes that, as best understood, the recitation of “such as prismatic properties, a coating or a magnification” is merely exemplary of possible optical properties and is not a closed group of the required options. 

Regarding claim 7, the pressure accumulator of Lehnert, as modified above, reads on the additional limitation wherein the inspection window (50) is formed of a gauge glass (para. 22, lines 8-15; e.g. borosilicate glass), which is inserted into a cover-side closure part (8) of the accumulator housing (see fig. 1) and permits a view of the capsule from outside (i.e. analogous to the inspection window permitting a view of the indicator 54 in fig. 1; see comments following grounds of rejection for claim 5 above).

Regarding claim 8, the pressure accumulator of Lehnert, as modified in view of Bradshaw above, reads on the additional limitation wherein the lid part and the capsule having the indicator pad (i.e. the indicator capsule of Bradshaw; analogous to the indicator 54 of Lehnert) are held by a screen body (Lehnert 52; see figs. 3 & 4), which can be inserted into a cover-like end part (8) of the accumulator housing from the side of the separating element (see Lehnert Fig. 1) and in particular is held in position by means of a screw insert (48; see Lehnert figs. 1, 3 & 4; para. 22, lines 15-20 & para. 23).

claim 10, the pressure accumulator of Lehnert, as modified above, reads on the additional limitation wherein the pad for the indicator is a fleece, preferably a glass fiber fleece, or a glass fiber fabric, in particular a glass silk fabric.  
The examiner notes that common and accepted definitions of “fleece” include “any of various soft or woolly coverings” and “a soft woolly covering or mass”. 
Lehnert discloses that “glass-fiber wool” (para. 24) may be used as the indicator base material. In view of the above, “glass-fiber wool” is understood to read on “fleece”, including “glass fiber fleece” as claimed. 
If not already seen as such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to utilize glass fiber wool (i.e. glass fiber fleece), as suggested by Lehnert, to form the pad for the indicator especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also MPEP § 2144.07. 

Claim 9 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Lehnert in view of Bradshaw as applied to claim 1 above, and further in view of Forood et al. (US 2003/0198573; hereafter Forood).
Regarding claim 9, Lehnert discloses that the indicator (54), when in contact with the fluid, starting from a neutral color (e.g., white), causes a visible color change under formation of a signal color (e.g. a light or dark coloration; see para. 24). 
Bradshaw also suggests that the indicator may change color (e.g., col. 6, lines 62-66). 
Although Lehnert and Bradshaw do not explicitly disclose that the indicator is selected from the group of substances of the (diethylamino)benzo[a]phenoxazines, Lehnert suggests that “other substances can be provided as an indicator, which noticeably alter their optical property when wetted with the fluids” (para. 24, lines 12-18), and further that “any substance which, when 
Forood teaches (e.g. abstract; para. 1 & 2) environmental sensor arrays which may detect a variety of analytes (i.e. a target chemical substances). Forood explains that “solvatochromic dyes” may be used to provide an optical response to an analyte (para. 3 & 56). 
Forood identifies a plurality of solvatochromic dyes, including “9-(diethlyamino)-5H-benzo[a]phenoxazin-5-one (Nile Red; CAS Registry No. 7385-67-3):” (para. 59, lines 5-6; also listed in fig. 4: “Exemplary Solvatochromic Dyes”).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to utilize Nile Red {a known (diethylamino)-benzo[a]-phenoxazine}, as suggested by Forood, as the indicator, in view of the fact that Lehnert suggests that any substance which, when wetted, changes its optical property may be considered, and Forood specifically identifies Nile Red as a solvatochromic dye which, by definition, changes its optical properties when exposed to a target substance; and further considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also MPEP § 2144.07. 
As a result, the limitations of claim 9 are met or otherwise rendered obvious. 
Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538.  The examiner can normally be reached on Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753